Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-25 have been considered but are moot in view of the new ground(s) of rejections.
Applicant Argues:
There is no disclosure in either of Tramontina and Lewis ‘338 that the rotatable restrictor plate is axially translatable in a direction that is aligned with and extends along the axis of rotation of the orifice plate as called for in claim 21. The remaining applied art fails to resolve the various shortcomings associated with the rejections of claims 1, 8, or 21. As such, claim 21 and the claims that depend therefrom are considered patentable thereover.

Examiner’s Response:
Examiner notes that claim 21 says “a fixed shape dispense opening in a direction that is aligned with and extends along an axis of rotation of the orifice plate”.  While Applicant describes claim 1 as meaning something else, Applicant does not clearly set forth within the claim that it is the orifice plate itself that is axially translated in a direction that is aligned with and extends along an axis of rotation of the orifice plate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tramontina (6,267,321 – hereinafter Tramontina) in view of Richard P. Lewis (5,370,338 – hereinafter Lewis-338).
Re Claim 21:
Tramontina discloses a method of adjusting a dispense passage defined by a center pull-through towel dispenser assembly, the method comprising: axially translating an orifice plate (38) having a plurality of discrete dispense orifices (44, 45, 47)  relative to a roll support plate (30) having a fixed shape dispense opening (24); and rotating the axially translated orifice plate relative to the roll support plate until a desired one of the plurality of dispense orifices is axially aligned with the fixed shape dispense opening of the roll support plate (see Figs. 1-6), but fails to specifically teach having a fixed shape dispense opening in a direction that is aligned with and extends along an axis of rotation of the orifice plate relative to the roll support plate.

Lewis-338 teaches having a fixed shape dispense opening (60) in a direction that is aligned with and extends along an axis of rotation (40) of a orifice plate relative to a roll support plate (see Fig. 5) (see Figs. 1-12).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tramontina with that of Lewis to provide an alternative design structure as known within the art.

Further Re Claim 23:
.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tramontina in view of Lewis-338 and further in view Sherman, Jr. et al (5,523,816 – hereinafter Sherman).
Re Claims 22:
Tramontina discloses the device of claim 21, but fails to teach biasing the orifice plate in a direction opposite a direction of the axial translation of the orifice plate.

Sherman further in view teaches biasing a plate (42) in a direction opposite a direction of the axial translation of the orifice plate (see col. 4 lines 1-45).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tramontina in view of Lewis-338 with that of Sherman to prevent unwanted alignment of a dispensing opening until required.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tramontina in view of Lewis-338 and further in view Lewis et al. (US 7,131,609 – hereinafter Lewis).
Re Claims 24:


Lewis teaches preventing axial translation of the orifice plate until a cover of the center pull-through towel dispenser assembly is moved to an open position defined by access to the roll support plate (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tramontina in view of Lewis-338 with that of Lewis to provide more space for refilling and an alternative cover arrangement as known within the art.

Allowable Subject Matter
Claims 1-15, 17-20, and 25 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651